Citation Nr: 0025417	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for asthma and chronic 
bronchitis.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

The Board of Veterans' Appeals (hereinafter Board) previously 
remanded this claim for further development in November 1999.  
Specifically, the Board requested that the RO review a 
December 1998 psychological evaluation, which had been 
received subsequent to transfer of the appellate record to 
the Board and was not reflected as having been considered in 
the October 1998 statement of the case.  The veteran had not 
waived his right to initial review of this evidence by the 
agency of original jurisdiction.

A review of the record shows that the RO complied with the 
terms of this remand.  Nonetheless, the Board finds that 
additional development is again necessary before appellate 
action may be completed.


REMAND

The veteran's representative submitted a statement proffered 
by a witness as to the onset of the veteran's smoking habit, 
which the RO received in August 2000.  This evidence is 
pertinent.  However, it is not reflected in June 2000 
supplemental statement of the case.  The RO transferred the 
veteran's case to the Board later that same month, without 
first considering this evidence and issuing a supplemental 
statement of the case.

"Any pertinent evidence ... referred to the Board by the 
originating agency ... must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral."  38 C.F.R. § 20.1304(c) (1999).  See Thurber v. 
Brown, 5 Vet. App. 119, 126 (1993).  The veteran has not 
waived his right to have the RO first consider this evidence.

In addition, the veteran has also perfected his appeal as to 
the issue of entitlement to TDIU.  This issue is inextricably 
intertwined with the claims for service connection for 
nicotine dependency, and for asthma and chronic bronchitis.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The 
veteran's representative has submitted documentation from the 
Social Security Administration (SSA) showing that the veteran 
was found disabled in October 1998 due to chronic obstructive 
pulmonary disease (COPD) with a bronchiospastic component.  
In arriving at this decision, however, the Administrative Law 
Judge (ALJ) noted the veteran had been treated for emphysema 
beginning in 1984.  The Board notes that it would be helpful 
in adjudicating this case to obtain the SSA records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the newly 
submitted evidence and re-adjudicate the 
claims for service connection for 
nicotine dependence and for asthma and 
bronchitis, and for entitlement to TDIU.  

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purposes of this remand are to ensure 
compliance with due process considerations.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




